Title: To Thomas Jefferson from William DuVal, 8 June 1806
From: DuVal, William
To: Jefferson, Thomas


                        
                            Sir
                            
                            Richmond June 8th. 1806
                        
                        Our venerable great and pious Friend departed His Life about half an Hour after Nine of the Clock this
                            Morning. Doctrs. Foushee Carrie Grunhow McClurg & McCan opened his Chest & Bowels, there was considerable inflamation
                            in the Stomach. It is strongly suspected that he & Michael Brown were poisoned with Yellow Arsenic by Geo W. Sweeny.—On
                            Thursday he said I am murdered but mentioned no name—The day before Yesterday he said Let me die righteous—he during his
                            severe complaint displayed uncommon patience & Fortitude—He called on the Lord Jesus Christ to have mercy on him—
                        The Governour & Council have desired that his Body shall be conveyed to the Capitol. Tomorrow at four
                            O’Clock in the Afternoon his Funeral Oration will be pronounced by Mr Wm. Montford who lived with Mr Wythe formerly, and
                            is a Member of our Council of State. When Mr Wythe’s will shall be proven, I shall enclose you a Copy of the Will with
                            the Codecils. I believe he enclosed to you a Copy of it.
                        I am, with great Respect Yr obt. Servt
                        
                            Wm DuVal
                            
                        
                    